NOTE: This order is nonprecedentia1.
United States Court of Appeals
for the Federal Circuit
VVILLIE L. WILLIAMS,
Plaintiff-Appellant, 4
V.
UN`ITED STATES,
Defen,dant-Appellee.
2012-5009
Appeal from the United States Comt of Federal
C1ai1ns in case no. 10-CV-880, Judge Lawrence J. B1ock.
ON MOTION
ORDER
The United States moves to file its informal response
brief out of ti1ne. Ms. Wi11ia1ns has not responded.

WILLIAMS V US 2
Upon consideration thereof,
IT Is 0RDERED THAT:
The motion is granted The g0vernment’s proffered
informal response brief is accepted. Any informal reply
brief from the appellant is due within 14 days of the date
of this order
FoR THE CoUR'r
MAR 0 5  lsi Jan Horba1y
Date J an H0rba1y
C1erk
ccc Wil1ie L. Wil1ia1ns
william B' LaZ"“`“S’ ESq' us.c0uni:l)|F|Zl:=’FeALsFon
325 ' ms FEnE1=zAL clncurr
MAR U5 2012
JAN HORBA\.Y
€LERK